Case 7:18-cv-11283-VB Document 43 Filed 12/30/19

Robert J. Aiello
Deveraux L. Cannick

Jennifer Arditi
Of Counsel

John S, Esposito
Anthony J. Rattoballi

VIA ECF

Honorable Vincent Briccetti
United States District Court
Southern District of New York
300 Quarropas Strect

White Plains, New York 10601

 

AIELLO CANNICK

Your rights * Our business

 

Page 1of1

69-06 Grand Avenue

Maspeth, New York 11378

(718) 426-0444, Fax (718) 803-9764
Email: info@aiellocannick.com

 

docket.

SO QRDFRED.

The 1/15/2020 conference is adjourned to
1/24/2020, at 12:30 p.m. Clerk shall terminate the
letter-motion (Doc. #43) and mail a copy of this
Order to defendant Fahy at the address on the

 

 

 

Vincent L. Briccetti, U.S.D.J., 12/30/2019

 

 

Re: — Pope v. Helen Fahy, et al
7:18-ev-11283-VB

Dear Judge Briccctti:

We are the attorneys

for Randy Pope.

The case is scheduled for a conference on

Wednesday, January 15", 2020 at 9:30 a.m. I will be on trial before the Honorable Helen
Blackwood in the murder trial of People v. Chisolm and will be unable to appear. After my
office spoke with Ms. Hilbert, it was confirmed for January 24", 2020 at 12:30 p.m. Ms. Fahy
has been advised and confirmed (see attached),

Yhank you in advance for your A

DC/mw

Very truly yours,

AL

Deveraux L. Cafnick

  

lel
